Allowable Subject Matter
1.	Claims 1, 3-10, 12-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 
a plug-in determining task that determines whether the setting of the selected preset includes information about a plug-in;
a plug-in mounting task that mounts a corresponding plug-in, in a case where the plug-in determining task determines that the setting of the selected preset includes the information about the plug-in;
a copy-destination selecting task that receives, via the user interface, a selection of a copy-destination channel; and
a copying task that copies the parameter of the selected preset to be copied from the copy-source channel to the copy-destination channel,
wherein the copying task copies a parameter set to the corresponding plug-in to the copy-destination channel in a case where the plug-in mounting task mounts the corresponding plug-in.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN VU whose telephone number is (571)270-3482.  The examiner can normally be reached on Monday - Thursday: 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/TOAN H VU/Primary Examiner, Art Unit 2177